JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13D with respect to the Common Stock of Infinity Augmented Reality, Inc. dated as of June 26, 2015 is, and any further amendments thereto signed by each of the undersigned shall be, filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. Dated: June 26, 2015 CREDIT STRATEGIES LLC By: Platinum Credit Management LP Investment Manager By: /s/ Daniel Mandelbaum Name: Daniel Mandelbaum Title: Chief Financial Officer ALS CAPITAL VENTURES LLC By: Platinum Credit Management LP Investment Manager By: /s/ Daniel Mandelbaum Name: Daniel Mandelbaum Title: Chief Financial Officer PLATINUM CREDIT MANAGEMENT LP By: /s/ Daniel Mandelbaum Name: Daniel Mandelbaum Title: Chief Financial Officer PLATINUM PARTNERS LIQUID OPPORTUNITY MASTER FUND LP By: Platinum Liquid Opportunity Management (NY) LLC, as Investment Manager By: /s/ Daniel Mandelbaum Name: Daniel Mandelbaum Title: Chief Financial Officer PLATINUM LIQUID OPPORTUNITY MANAGEMENT (NY) LLC By: /s/ Daniel Mandelbaum Name: Daniel Mandelbaum Title: Chief Financial Officer PLATINUM PARTNERS VALUE ARBITRAGE FUND L.P. By: Platinum Management (NY) LLC, as Investment Manager By: /s/ Daniel Mandelbaum Name: Daniel Mandelbaum Title: Chief Financial Officer PLATINUM MANAGEMENT (NY) LLC By: /s/ Daniel Mandelbaum Name: Daniel Mandelbaum Title: Chief Financial Officer /s/ Mark Nordlicht MARK NORDLICHT
